Citation Nr: 1100295	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  09-06 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether the Veteran is competent to handle disbursement of funds.




REPRESENTATION

Appellant represented by:	AMVETS




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel





INTRODUCTION

The Veteran served on active duty from November 1973 to November 
1975.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a July 2008 rating decision, 
by the Sioux Falls, South Dakota, Regional Office (RO), which 
proposed a finding of incompetency.  Subsequently, by a rating 
action in September 2008, the RO determined the Veteran was not 
competent to handle disbursement of VA funds.  He perfected a 
timely appeal to that decision.  

In his substantive appeal (VA Form 9), received in February 2009, 
the Veteran requested a hearing before a Veterans Law Judge at 
the RO.  In April 2009, he was advised that his hearing was 
scheduled in June 2009.  In a report of contact (VA Form 119), 
dated in April 2009, it was indicated that the Veteran was unable 
to attend the hearing; therefore, it was requested that the 
Veteran's hearing be canceled.  

In a memorandum, dated in July 2009, the Veteran's representative 
indicated that the local representative had not prepared a 
statement in lieu of 646; however, upon review of the record, the 
Board notes that a Statement of Accredited Representative in 
Appealed Case (VA Form 646) was prepared in April 2009.  


FINDING OF FACT

The competent and probative evidence has established that, due to 
his depressive neurosis with anxiety, the Veteran lacks the 
mental capacity to manage his own affairs, including disbursement 
of funds.  





CONCLUSION OF LAW

The Veteran is not competent to handle the disbursement of VA 
funds.  38 U.S.C.A. § 501(a) (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.353(a) (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to notify and assist.

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).  In Sims v. Nicholson, 
19 Vet. App. 453, 456 (2006), the United States Court of Appeals 
for Veterans Claims (Court) explicitly held that these notice and 
assistance provisions do not apply to competency determinations.  
Consequently, the Board is not required to address the RO's 
efforts to comply with those provisions with respect to the issue 
currently on appeal.  


II.  Legal Analysis.

The RO has determined the Veteran is incompetent for VA benefits 
purposes.  The Veteran is currently rated as 100 percent disabled 
as a result of his service-connected depressive neurosis with 
anxiety.  

A mentally incompetent person is one who, because of injury or 
disease, lacks the mental capacity to contract or to mange his or 
her own affairs, including disbursement of funds without 
limitation.  38 C.F.R. § 3.353(a).  There is a presumption in 
favor of competency.  38 C.F.R. § 3.353(d).  Where reasonable 
doubt arises regarding a beneficiary's mental capacity to 
contract or to mange his or her own affairs, including the 
disbursement of funds without limitation, such doubt will be 
resolved in favor of competency.  Medical opinion is required for 
the rating agency to make a determination of incompetency.  
Unless the medical evidence is clear, convincing and leaves no 
doubt as to the person's incompetency, the rating agency will 
make no determination of incompetency without a definite 
expression regarding the question by the responsible medical 
authorities.  Determinations relative to incompetency should be 
based upon all evidence of record, and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization and the holding 
of incompetency.  38 C.F.R. § 3.353(c).  

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans v. 
West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  Whether a physician provides a basis for his or 
her medical opinion goes to the weight or credibility of the 
evidence in the adjudication of the merits.  See Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims folder and the thoroughness and 
detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  

The Court has in the past held that lay testimony is competent 
regarding features or symptoms of injury or disease when the 
features or symptoms are within the personal knowledge and 
observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 
469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006).  However, the Court has also held that lay 
persons, such as the Veteran are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis or 
medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir 2007).  

The Veteran is currently in receipt of VA compensation benefits 
due to depressive neurosis with anxiety, rated as 100 percent 
disabling, effective September 23, 2005.  In a September 2008 
rating decision, the RO found that the Veteran's depressive 
neurosis with anxiety rendered him incompetent for VA purposes.  

The Board has reviewed the evidence of record and concludes that 
the Veteran is not competent to handle the disbursement of VA 
benefits.  In so finding, the Board acknowledges the presumption 
in favor of competency.  38 C.F.R. § 3.353(d).  However, in this 
case, the Board finds that the evidence that the Veteran is 
incompetent for VA benefits purposes is far more persuasive than 
the evidence that he is competent.  

Received in June 2008 was a VA hospital discharge summary, 
indicating that the Veteran was admitted to a VA hospital on June 
12, 2008.  It was noted that the Veteran was a well-known 
individual in his local community for being a very odd and 
reclusive man who isolates almost completely from other members 
of society and was known to collect many cats, mostly strays, 
into his trailer as pets.  It was further noted that the Veteran 
has been diagnosed with several different psychotic disorders in 
the past; his isolative and untrusting nature made it very 
difficult for any provider to form a therapeutic alliance with 
him.  The examiner explained that the county had seized 75 cats 
from the Veteran's trailer; after the seizure and destruction of 
the cats, the Veteran continued to obsess about the situation, 
which he perceived as a corrupt injustice focused upon him by the 
Sherriff's Department, the court, the veterinarian, and the 
community of Hot Springs.  He can explain no purpose when 
questioned, either rational or irrational, for their persecutory 
behavior, other than widespread "crookedness" and corruption.  
His anger, prolonged ranting and accusations, and other 
inappropriate statements and behavior in the courtroom led the 
judge to question the Veteran's competency to participate in the 
proceedings, which involved a charge against him of animal 
endangerment or abuse through neglect; a class I misdemeanor.  An 
evaluation at the State Hospital in Yankton was scheduled, but 
the Veteran's attorney intervened and received permission from 
the court to allow him to present voluntarily to Fort Meade for 
revaluation and treatment.  Therefore, under this legal pressure, 
the Veteran reluctantly presented to Fort Meade for admission on 
June 12, 2008.  

On examination, the Veteran was found to be extremely agitated 
and exhibiting psychomotor agitation, poor eye contact, and a 
pressured speech, which was essentially uninterruptible at most 
times.  The mood of the Veteran was extremely angry, dysphoric, 
and grieving about the loss and the deaths of his cats.  His 
insight was considered nonexistent.  He was not describing 
intentions or plans to physically harm himself or others.  His 
mental state appeared to be purely and completely engrossed in 
his perception of himself as a victim of a group of extremely 
sadistic individuals.  The Veteran was described as a thin, 
agitated, and pressured male appearing older than stated age, 
extremely unkempt.  

The Veteran was admitted and some initial adjustments were made 
to his psychotropic medications with a subsequent moderate 
calming influence on him.  However, his internal focus and lack 
of ability to concentrate on surrounding input remained prominent 
throughout his hospital stay.  On June 20, 2008, the Veteran was 
angry and had become quite mistrustful of the hospital staff, 
believing that they were in league with the Fall River County 
authorities.  He therefore requested discharge and this was 
granted to him.  The attending psychiatrist noted that, although 
the Veteran signed the Releases of information, he put a 
statement in the chart describing his impulsive and angry 
recanting of his permission to release information and his 
denouncement of such papers on the day of his discharge.  Since 
there has as yet been no legal finding that the Veteran is 
incompetent in any matter, his wishes must be honored at this 
time.  The discharge diagnoses were chronic schizophrenia, 
residual type, paranoid delusional disorder, and schizoaffective 
disorder.  The psychiatrist stated that, based upon this current 
hospitalization, and the recorded history leading up to it, the 
Veteran is not considered to be employable, nor is he considered 
to be competent to manage his own VA financial benefits.  

Received in July and August 2008 were copies of bills and bank 
statements showing payments made by the Veteran for several bills 
and loans through his bank.  

In September 2008, the RO determined the Veteran to be 
incompetent to handle disbursement of VA benefits.  In September 
2008, the Adjudication Officer at the RO executed a VA Form 21-
592, requesting that a fiduciary, guardian, or custodian be 
appointed for the Veteran, to manage his benefit payments.  It 
was noted that the Veteran was entitled to monthly benefits, in 
the amount of $2,527.  

Of record is the report of a Field examination conducted in 
September 2009; the Veteran was interviewed at his home.  It was 
noted that the Veteran would not provide a name or address of any 
family member; he was very delusional and it was difficult to get 
any information out of him.  He stated that he had not seen any 
of his family in over 25 years so he doubted if any were still 
alive.  It was noted that he was ADL independent and ambulated 
unassisted; he can prepare meals and self medicates.  The 
Veteran's personal hygiene was adequate.  He is 100 percent 
service-connected for neurosis, general anxiety disorder; he also 
had other nonservice connected disabilities, including chronic 
obstructive pulmonary disease, osteoporosis, asthma, 
gastroesophageal reflux disease and insomnia.  It was noted that 
the Veteran has been hospitalized three times in the last three 
years for his psychotic behavior.  The Veteran is noted to 
demonstrate severe paranoid delusions with minimal thought 
disorder.  The Veteran's decisional capacity is noted to be quite 
impaired and his thought process is repetitive.  The field 
examiner observed that the Veteran is chronically angry and 
uncooperative; he frequently threatens violence to staff or 
anyone who crosses him.  The field examiner stated that, after 
interviewing the Veteran, it is apparent that he is severely 
delusional and his condition appeared to have remained static 
since he began treatment at VA Black Hills in 2000.  The filed 
examiner stated that, after interviewing the Veteran', it is 
apparent that he is quite delusional and has little understanding 
of the concept of financial management.  He will require the 
assistance of a fiduciary.  The field examiner further noted that 
it is very difficult to get the Veteran focused on his finances 
as he continually railed against the VA, the Sheriff, the 
renegade biker who wants to kill him and the doctors at the VA 
who only wanted to use him as a guinea pig.  The field examiner 
stated that the Veteran's needs will more adequately be provided 
for and his living conditions will improve with the appointment 
of a fiduciary.  He also stated that the best interest of the 
Veteran will be served by the appointment of Fall River services 
as his legal custodian.  

The Board has reviewed the evidence of record and finds that 
there is clear and convincing evidence concerning the Veteran's 
mental capacity to contract or to manage his own affairs, 
including disbursement of funds without limitation, and that the 
presumption of competency is overcome.  The June 2004 VA hospital 
summary and the September 2008 field examination reports clearly 
show, are convincing and leave no doubt that the Veteran is 
incompetent to manage his own affairs.  

Neither the Veteran nor his representative has submitted or 
identified any medical evidence that refutes or conflicts with 
the aforementioned opinion nor does the record contain any 
competent evidence countering this opinion.  Therefore, the Board 
finds the weight of the competent medical evidence reflects that 
the Veteran is incompetent to handle the disbursement of funds 
for VA purposes.  

The Board has considered the written contentions of the Veteran 
and his representative with regard to a determination of 
competency.  However, as noted above, although a lay person is 
competent to report symptoms, a lay person is not competent to 
offer an opinion on complex medical questions.  See Espiritu, 
Jandreau, supra.  38 C.F.R. § 3.353(c); Sanders v. Brown, 9 Vet. 
App. 525 (1996).  In this instance, the Board places far more 
weight on the opinions of the VA examiners, who thoroughly 
examined the Veteran and provided detailed clinical findings as 
to the nature and severity of his disorder, than on the Veteran's 
lay assertions.  

For all the foregoing reasons, the Board finds against a 
determination of competency.  The preponderance of the evidence 
is against the claim for a finding of competency, and the claim 
must be denied.  38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102, 3.353(d) (2008); Sanders v. Principi, 17 Vet. App. 329 
(2003); Sims v. Nicholson, 19 Vet. App. 453 (2007).  


ORDER

The Veteran is not competent to handle disbursement of VA 
benefits funds.  


____________________________________________
JACQUELINE K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


